Citation Nr: 1139928	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-04 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disorder. 

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to an initial rating in excess of 50 percent for major depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2011, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Review of the record reveals that the Veteran submitted evidence in support of his claim after the RO issued the August 2010 Statement of the Case (SOC).  However, the Veteran waived his right to have the evidence reviewed by the agency of original jurisdiction (AOJ) and, thus, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  The preponderance of evidence supports a finding that the Veteran's current right hip strain with mild osteoarthrosis is related to his period of active military service.  

2.  The preponderance of evidence supports a finding that the Veteran's current cervical spine strain with degenerative disc disease is related to his period of active military service.  

3.  The preponderance of the evidence of record reflects that the Veteran's service-connected major depression is manifested by occupational and social impairment with reduced reliability and productivity due to anxiety, irritability, low energy and interest in certain activities, sleep impairment, and difficulty concentrating, without evidence of delusions, hallucinations, suicidal or homicidal ideations, obsessional rituals, circumstantial, circumlocutory, or stereotyped speech, panic or depression that interferes with his ability to functional independently, appropriately, or effectively, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or difficulty adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  Right hip strain with mild osteoarthrosis was incurred during active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Cervical spine strain with degenerative disc disease was incurred during active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The schedular criteria for an initial rating in excess of 50 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

With respect to the service connection issues adjudicated herein, the Board's decision to grant service connection for right hip strain with mild osteoarthrosis and cervical spine strain with degenerative disc disease constitutes a complete grant of the benefits sought on appeal.  Therefore, no further action is required to comply with the VCAA and the implementing regulations.

With respect to the increased rating claim on appeal, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in October 2009, the RO sent the Veteran a letter that fully addressed all required notice elements and was sent prior to the initial AOJ decision that granted service connection for depression.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied and the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his initial rating claim on appeal.  The RO has obtained the Veteran's service treatment records, as well as all relevant evidence identified by the Veteran and the record, including VA outpatient treatment records dated from 2008 to 2011and private medical records from various providers dated from 1992 to 2007.  In this regard, the Board finds significant that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in June 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative have alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected depression as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, the Veteran was given an opportunity to set forth his contentions at the hearing before the undersigned in July 2011.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Review of the record reveals the Veteran has been diagnosed with right hip strain and mild osteoarthrosis of the hips, as well as cervical spine strain with degenerative disc disease.  See February 2008 VA examination report; June 2010 VA outpatient treatment record.  

The Veteran has asserted that service connection is warranted for his current right hip and cervical spine disorders because he believes such are related to injuries he incurred during military service.  Specifically, the Veteran has asserted that he injured his right hip in February 1987 while on a road march with his unit at Fort Stewart, Georgia.  The Veteran testified that his squad leader hit him with a weapon in his rucksack, which threw him off balance and caused him to fall into a ditch, which, in turn, resulted in injuries to various parts of his body, including his right hip and the base of his skull.  The Veteran testified that, following the right hip injury, he was put on bed rest for and sent to physical therapy.  He has asserted that his right hip pain continued after service, for which he received ongoing treatment and pain management.  

The Veteran testified that, approximately one month after the right hip injury, he and his unit went on a night parachute jump in high winds, which blew them off target and resulted in him landing in trees.  He testified that he re-injured his right hip and cervical spine during the parachute accident and that, since the accident, he has experienced constant pain, swelling, and other symptoms in his cervical spine.  

The Veteran's service treatment records (STRs) show that he complained of low back and left hip pain following road marches that occurred in December 1986 and February 1987; however, the STRs do not contain any complaints, treatment, or findings related to a right hip or cervical spine injury incurred at any point during service.  

Nevertheless, the Veteran is competent to report the events and injuries that occurred during service and the Board notes that his report of suffering injuries to his right hip and cervical spine during service is consistent with the conditions of his service.  38 C.F.R. § 1154(a).  Indeed, the STRs show that the Veteran went on numerous road marches during service and there is lay evidence of record which corroborates his report of suffering injuries following a night parachute jump.  In this regard, the Veteran submitted lay statements from his mother and a fellow service member who attest that, following the parachute accident, the Veteran told them about the injuries he incurred, and the Veteran's spouse, to whom the Veteran was married during service, testified that she saw him when he was sent home on leave following the parachute accident.  See February 2010 lay statements from B.W. and L.D.  Therefore, the Board finds the Veteran's report of suffering right hip and cervical spine injuries during service is competent and credible.  

The Board also finds the Veteran's report of suffering from continued right hip and cervical spine pain following service is competent and credible as his report is corroborated by the post-service evidence of record.  In this regard, the post-service evidence shows that the Veteran has consistently reported suffering from right hip pain since his service in the late 1980's.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In addition, while there is no post-service medical evidence of continuity of cervical spine symptomatology, the Board finds that the testimony provided by the Veteran and his wife in this regard is competent and credible.  

Finally, the Board notes that the evidentiary record contains a medical opinion which relates the Veteran's current right hip and cervical spine disorders to his military service.  In February2008, the Veteran was afforded a VA examination to specifically address the issues on appeal.  The VA examiner reviewed the claims file and noted the Veteran's medical history, including his report of injuries incurred during service.  After physical examination, the examiner diagnosed cervical spine strain with degenerative disc disease and right hip strain, which the examiner opined is at least as likely as not related to the Veteran's military service.  In making this determination, the VA examiner noted that the Veteran is a credible historian and that the post-service medical evidence shows ongoing treatment for his problems.  

The Board finds that the February 2008 VA examination is adequate for adjudication purposes and is the most competent, credible, and probative evidence of record with regard to the etiology of the Veteran's disorders.  Indeed, it appears that the VA examiner was aware of all relevant facts in this case, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination prior to rendering his opinion, and the Board notes the examiner did not misstate any relevant fact.  In addition, there is no contradicting medical evidence or opinion of record which states that the Veteran's current right hip and cervical spine disorders are not related to his military service.  

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence of record supports a finding that the Veteran's current right hip strain with mild osteoarthrosis and cervical spine strain with degenerative disc disease are related to his military service.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  See Gilbert, supra.  

III.  Initial Rating

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for major depression was established in July 2010, and the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, effective August 31, 2009.  

The Veteran disagreed with the initial disability rating assigned to his service-connected depression and, in August 2010, the RO increased his disability rating to 50 percent, effective August 31, 2009.  The Veteran was advised of the grant of the increased rating by the August 2010 SOC and by a letter in October 2010; however, he did not withdraw his appeal.  Therefore, the appeal continues, as the Veteran is presumed to be seeking the highest rating available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board will proceed to determine if the preponderance of the evidence supports the grant of a disability rating higher than 50 percent for the Veteran's service-connected depression.  

As noted, the Veteran's service-connected depression is currently rated under the criteria of DC 9434, which is evaluated under a general rating formula for mental disorders.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The pertinent evidence of record, inclusive of the June 2010 VA examination, a May 2010 statement from Dr. L.B., VA outpatient treatment records, the lay statements of record, and the Veteran's and his spouse's July 2011 testimony, reveals that the Veteran's service-connected depression is manifested by occupational and social impairment with reduced reliability and productivity due to anxiety, irritability, low energy and interest in certain activities, sleep impairment, and difficulty concentrating, without evidence of delusions, hallucinations, suicidal or homicidal ideations, obsessional rituals, circumstantial, circumlocutory, or stereotyped speech, panic or depression that interferes with his ability to functional independently, appropriately, or effectively, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or difficulty adapting to stressful circumstances.

In this regard, the June 2010 VA examination, the Veteran reported that he was only sleeping for two to three hours a night and that he was mad because he could not sleep.  He denied having a history of violence or assaultiveness; however, he also reported that he had been short with his wife and kids.  The VA examiner noted that the Veteran has a good relationship with his family, including his siblings, wife, and children.  The Veteran also reported that he maintains close relationships with the people he grew up with.  The examiner noted that the Veteran was employed full-time as an electrician and that, when he is not working, he enjoys fishing, hunting, and supporting his children's sporting activities.  

Mental status examination revealed the Veteran was casually dressed and oriented to time, person, and place.  The examiner noted the Veteran was initially reticent and stoic but that, as the interview progressed, he was more responsive, although he remained somber and serious.  In this regard, the Veteran's mood was agitated and dysphoric and his affect was constricted.  Nevertheless, the examiner noted the Veteran manifested unremarkable psychomotor activities and speech, as well as unremarkable thought process and content, as he denied having delusions and hallucinations.  The examiner also observed the Veteran had insight, as he understands he has a problem, and that his judgment reveals he understands the outcome of his behavior.  The examiner further noted the Veteran had good impulse control, with no episodes of violence, and that there was no evidence of inappropriate behavior, obsessional rituals, panic attacks, or thoughts of suicide or homicide.  The examiner also noted that the Veteran is able to maintain his personal hygiene, as well as his other activities of daily living.  

In May 2010, Dr. L.B. submitted a statement which reflects that she has provided psychotherapy services for the Veteran at the VA Ann Arbor clinic.  Dr. L.B. noted that the Veteran's symptoms include little energy and interest in doing things, feeling depressed and hopeless, trouble falling and staying asleep at night, and trouble concentrating.  She also noted that the Veteran feels nervous and anxious and that he is unable to stop worrying.  She further noted that the Veteran is restless and is easily annoyed and irritable.  Dr. L.B. stated that, as a result of the Veteran's symptoms, he has significant impairment in functioning at work and personal relationships.  She also stated that, with his physical and emotional difficulties, the Veteran is unable to function independently and effectively, including on his job and in his role as husband and father.  

Dr. L.B.'s May 2010 statement is considered competent medical evidence; however, the Board finds that the probative value of her conclusions regarding the Veteran's occupational and social impairment, as well as the Veteran's ability to function independently and effectively, is lessened because she did not specifically state which symptoms support such her findings and her statements are not consistent with the other evidence of record.  In this regard, the VA outpatient treatment records are consistent with Dr. L.B.'s May 2010 statement, as the treatment records document symptoms of little interest and energy, depression, sleep difficulties, irritability, and difficulty concentrating.  However, the VA treatment records do not contain any evidence that shows the Veteran is significantly impaired in social and work functioning or that he is unable to function independently or effectively due to his service-connected depression.  See also June 2010 VA examination report.  

Rather, the VA treatment records show that the Veteran is alert, oriented, and neatly groomed.  In April 2010, his speech was described as hesitant, while his speech was within normal limits in June 2010.  His mood is variously described as dysphoric and euthymic, and his affect is described as congruent with his mood.  The treatment records do not contain any evidence of a thought disorder, as the Veteran's thought process is described as logical and his thought content is normal, with no evidence of delusions, hallucinations, or suicidal or homicidal ideations.  

In support of his claim, the Veteran testified that, once he is home from work, he has no motivation to do anything with the kids or help around the house, as his pain medications put him in a clouded stupor.  He also testified, however, that he likes to hunt, fish, and build things.  The Veteran's wife also testified regarding the Veteran's unprovoked irritability and his sleep impairment.  

Based on the foregoing, the Board finds that, while the evidence shows the Veteran's service-connected depression results in an occupational and social impairment, his disability more nearly approximates the level of disability contemplated by the 50 percent disability rating under DC 9434.  

With respect to the specifically enumerated symptomatology contemplated for a 70 percent rating under DC 9434, the preponderance of the evidence does not reveal that the Veteran's depression is manifested by suicidal ideation, obsessional rituals, speech that is circumstantial, circumlocutory, and stereotyped, or near continuous panic or depression that interferes with his ability to functional independently, appropriately, or effectively.  As noted above, there is evidence of record which states that the Veteran is unable to function independently and effectively due to his emotional problems; however, the Board finds this evidence is outweighed by the other competent, credible, and probative evidence of record.  

The Board also notes that, while the evidence shows the Veteran has problems with irritability, there is no evidence of impaired impulse control or that the Veteran's irritability has resulted in violence; nor is there evidence of spatial disorientation, neglect of personal appearance or hygiene, difficulty adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  

Rather, the evidence shows that the Veteran's symptoms result in an occupational and social impairment with reduced reliability and productivity due to his irritability, sleep impairment, and disturbances in motivation and mood.  The evidence also shows that the Veteran has difficulty establishing effective work and social relationships, as opposed to an inability to do so.  Indeed, despite his occupational and social impairment, the Veteran maintains good relationships with his family and some friends, continues to participate in hobbies, maintains full-time employment, and has normal cognitive functioning.  

Moreover, the Board finds that a 100 percent rating for the Veteran's depression is not warranted as there is no evidence that such results in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

Therefore, the Board finds the Veteran's service-connected major depression is manifested by occupational and social impairment with reduced reliability and productivity due to the symptoms noted above, which warrants no more than a 50 percent rating under DC 9434.  This finding is also consistent with the GAF score of 60 that was assigned at the June 2010 VA examination, which denotes moderate difficulty in social and occupational functioning.  

A rating higher than 50 percent is not warranted because, even with the Veteran's occupational and social impairment, his overall functioning is generally satisfactory.  Indeed, as noted above, the evidence does not reflect that the Veteran has deficiencies in most areas due to the symptoms contemplated by the 70 percent rating; nor does the evidence reflect that the Veteran experiences a total occupational and social impairment.  The Board is aware that the symptoms listed under the 70 and 100 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of functional impairment contemplated by a rating higher than 50 percent.  

The Board has considered the Veteran's service-connected depression under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 50 percent rating currently assigned.  

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected disability, as the Court indicated can be done in this type of case.  However, upon reviewing the longitudinal record in this case, the Board finds that, since the filing of the Veteran's claim for service connection in August 2009, his symptomatology associated with his major depression has remained stable.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's depression, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depression, anxiety, nightmares, irritability, and sleep disturbance are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Additionally, there are no related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a total disability rating due to individual unemployability (TDIU) has been raised.  In this regard, when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has been fully employed throughout the appeal, and there is no evidence that he has lost any time from work due to his depression.  As such, a claim of TDIU is not raised by the evidence of record and need not be addressed at this time.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the grant of an initial rating in excess of 50 percent at any point during the pendency of this appeal.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert, supra.


ORDER

Service connection for right hip strain with mild osteoarthrosis is granted.

Service connection for cervical spine strain with degenerative disc disease is granted.

An initial rating in excess of 50 percent for major depression is denied.   



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


